DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/8/2022 is acknowledged. Additionally, the applicant has cancelled non-elected claims 11-20 and added new claims 21-30. The Office action on the elected claims 1-10 and new claims 21-30 follows.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2021, 11/23/2021, 1/10/2022, 4/8/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, these information disclosure statements are being considered by the examiner. 
Claim Objections
Claim 1 is objected to because of the following informalities: “a positive terminal of a battery cell” in line 8 should be changed to “the positive terminal of the battery cell”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “a first redundant trace fuse circuit” in line 12 should be changed to “the first redundant trace fuse circuit”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “via positive terminals of one or more of the plurality of battery cells” in line 10 should be changed to “via the positive terminals of one or more of the plurality of battery cells”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “a negative terminal” in line 3 should be changed to “the negative terminal”. “via negative terminals” in line 5 should be changed to “via the negative terminals”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: it is unclear if “an adjacent pair of electrical connection pads” in line 4 refers “a first electrical connection pad” in line 8. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “one of the first electrical pad pair or the second electrical pad pair” in the last line should say “one of the first electrical connection pad pair or the second electrical connection pad pair” Appropriate correction is required. 
Claim 6 is objected to because of the following informalities: “the flexible printed circuit board” in the 2nd to last line should be “the flexible printed circuit board assembly”. Appropriate correction is required.
Claims 8 and 27 are objected to because of the following informalities: “first electrical connection pad” in line 2-3 should be “the first electrical connection pad”. Appropriate correction is required.
Claims 10 and 29 are objected to because of the following informalities: “wherein at a first conductive path” should be “wherein a first conductive path”. Appropriate correction is required. 
Claim 23 is objected to because of the following informalities: “a bend axis” in line 3. It is unclear if this refers to the bend axis in claim 1 or is a new bend axis. Appropriate correction is required.
Claim 24 is objected to because of the following informalities: “a first battery cell” in line 3 and “a second battery cell” in line 7.  It is unclear if these refer to the battery cell in claim 1 or are new battery cells. Appropriate correction is required.
Claim 24 is objected to because of the following informalities: “adjacent pads” in the 2nd to last line.  It is unclear if these refer to the adjacent pair of electrical connection pads in claim 5 or are new adjacent pads. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “a bend axis” in line 8 should be changed to “the bend axis” or “a second bend axis”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “a battery cell” in the last line should be “the battery cell”. Appropriate correction is required.	Applicant’s cooperation is hereby requested in correcting of any remaining errors of which Applicant may become aware in the claims, in order to place the application in condition for allowance.
Allowable Subject Matter

Claims 1-10, 21-30 will be allowed upon obviations of the objections as explained above.
Regarding claims 1-5, 23, 24, the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“a redundant trace fuse circuit;	a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells; 	a first redundant trace fuse circuit comprising:		a first fusible link electrically connecting the first electrical connection pad to the positive conductive region, wherein the first fusible link is integral to the printed circuit board such that the first fusible link is irreparable once blown; and 		a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region;	wherein a longer edge of each first cut-out of the plurality of first cut-outs is disposed parallel to the bend axis; and 	a plurality of second cut-outs disposed in pairs along a flex line perpendicular to the bend axis, wherein each pair of the plurality of second cut-outs facilitate an electrical connection, to the printed circuit board, of a battery cell of the plurality of battery cells”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.	Yamaai (US 2020/0403566) discloses	A conformal wearable battery (8 in fig. 10; para. 0106), comprising: 	a plurality of battery cells (the 20’s in fig. 2; para. 0057) arranged in a grid-like pattern (fig. 2, 10), wherein each battery cell of the plurality of battery cells comprise a positive terminal and a negative terminal to provide electricity through a transfer of electrons between the positive terminal and negative terminal (batteries have positive and negative terminals that have transfer electricity transfer between the two);	a housing with an interior cavity (14A’s in fig. 1A, 1B; para. 0072) that receives the plurality of battery cells (the 20’s in fig. 2; para. 0057);	a printed circuit board (10 in fig. 2; para. 0038; ‘flexible printed circuit board’ in para. 0040), comprising: 	a first electrical connection pad (21 in fig. 1B; para. 0038) coupled to a positive terminal of a battery cell of the plurality of battery cells (connector 21 is coupled to the terminals of battery cell 20);	a plurality of physical connection sections (14A’s in fig. 1A, 2; para. 0039, 0040) disposed in a grid like pattern (fig. 2), wherein each of the plurality of battery cells is physically affixed (fig. 2, 1A, 1B) to the printed circuit board at a corresponding physical connection section (14A in fig. 1B) of the plurality of physical connection sections; 	a plurality of flexible regions (the bendable regions shown in fig. 10) distributed between the physical connection sections (14A’s in fig. 1A, 2; para. 0039, 0040) disposed in the grid like pattern (fig. 10), wherein the plurality of flexible regions allows the conformal wearable battery to flex in response to an applied force (fig. 10); 	a plurality of first cut-outs (30’s in fig. 2) disposed along a bend axis (32 in fig. 2; para. 0068), wherein the bend axis is disposed between two of the plurality of physical connection sections (32 is between two 14A’s in fig. 2).	Yamaai does not explicitly disclose 
a redundant trace fuse circuit;	a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells; 	a first redundant trace fuse circuit comprising:		a first fusible link electrically connecting the first electrical connection pad to the positive conductive region, wherein the first fusible link is integral to the printed circuit board such that the first fusible link is irreparable once blown; and 		a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region;	wherein a longer edge of each first cut-out of the plurality of first cut-outs is disposed parallel to the bend axis; and 	a plurality of second cut-outs disposed in pairs along a flex line perpendicular to the bend axis, wherein each pair of the plurality of second cut-outs facilitate an electrical connection, to the printed circuit board, of a battery cell of the plurality of battery cells as recited in claim 1.	Regarding claims 6-10, 21, 22, the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 6, and at least in part, because claim 6 recites the limitations: 	“a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells;	a negative conductive region receiving electrical energy via negative terminals of one or more of the plurality of battery cells;	a plurality of first redundant trace fuse circuits, wherein each trace fuse circuit comprises: 	a first fusible link that electrically connects the first electrical connection pad to the positive conductive region; and	a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region; and	wherein a longer edge of each of the plurality of first cut-outs is disposed perpendicular to the bend axis; and	a plurality of second cut-outs disposed in pairs along a flex line perpendicular to the bend axis, wherein each pair of the plurality of second cut-outs facilitate an electrical connection, to the flexible printed circuit board, of a battery cell of the plurality of battery cells”
The aforementioned limitations in combination with all remaining limitations of claim 6, are believed to render said claim 6 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.		Yamaai (US 2020/0403566) discloses 	A conformable wearable battery (8 in fig. 10; para. 0106), comprising:	a pair of electrical connection pads (21, 12 in fig. 1B; para. 0038), wherein a first electrical connection pad is coupled to a positive terminal of a battery cell of a plurality of battery cells (21 in fig. 1B is coupled a positive terminal of battery 20 in fig. 1B) and a second electrical connection pad is coupled to a negative terminal of the battery cell of the plurality of battery cells (12 in fig. 1B is coupled to a negative terminal of battery 20 in fig. 1B); 	a flexible printed circuit board assembly (10 in fig. 2; para. 0038; ‘flexible printed circuit board’ in para. 0040) comprising: 	a plurality of physical connection sections (14A’s in fig. 1A, 2; para. 0039, 0040) disposed in a grid like pattern (fig. 2), wherein each of the plurality of battery cells is physically affixed (fig. 2, 1A, 1B) to the flexible printed circuit board at a corresponding physical connection section (14A in fig. 1B) of the plurality of physical connection sections; 	a plurality of first cut-outs (30’s in fig. 2) disposed across a bend axis (32 in fig. 2; para. 0068), wherein the bend axis is disposed between two of the plurality of physical connection sections (32 is between two 14A’s in fig. 2).	Yamaai does not explicitly disclose	a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells;	a negative conductive region receiving electrical energy via negative terminals of one or more of the plurality of battery cells;	a plurality of first redundant trace fuse circuits, wherein each trace fuse circuit comprises: 	a first fusible link that electrically connects the first electrical connection pad to the positive conductive region; and	a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region; and	wherein a longer edge of each of the plurality of first cut-outs is disposed perpendicular to the bend axis; and	a plurality of second cut-outs disposed in pairs along a flex line perpendicular to the bend axis, wherein each pair of the plurality of second cut-outs facilitate an electrical connection, to the flexible printed circuit board, of a battery cell of the plurality of battery cells as recited in claim 6.	Regarding claims 25-30, the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 25, and at least in part, because claim 25 recites the limitations: 	“a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells;	a negative conductive region receiving electrical energy via negative terminals of one or more of the plurality of battery cells;	a plurality of first redundant trace fuse circuits, wherein each trace fuse circuit comprises: 	a first fusible link that electrically connects the first electrical connection pad to the positive conductive region; and	a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region; and	a plurality of third cut-outs disposed in pairs along a flex line that is perpendicular to the bend axis, wherein each pair of the third cut-outs facilitate an electrical connection, to the flexible printed circuit board assembly, of a battery cell of the plurality of battery cells” 
The aforementioned limitations in combination with all remaining limitations of claim 25, are believed to render said claim 25 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.		Yamaai (US 2020/0403566) discloses 	A conformable wearable battery (8 in fig. 10; para. 0106), comprising:	a pair of electrical connection pads (21, 12 in fig. 1B; para. 0038), wherein a first electrical connection pad is coupled to a positive terminal of a battery cell of a plurality of battery cells (21 in fig. 1B is coupled a positive terminal of battery 20 in fig. 1B) and a second electrical connection pad is coupled to a negative terminal of the battery cell of the plurality of battery cells (12 in fig. 1B is coupled to a negative terminal of battery 20 in fig. 1B); 	a flexible printed circuit board assembly (10 in fig. 2; para. 0038; ‘flexible printed circuit board’ in para. 0040) that comprises: 	a plurality of physical connection sections (14A’s in fig. 1A, 2; para. 0039, 0040) disposed in a grid like pattern (fig. 2), wherein each of the plurality of battery cells is physically affixed (fig. 2, 1A, 1B) to the flexible printed circuit board at a corresponding physical connection section (14A in fig. 1B) of the plurality of physical connection sections; 	a plurality of first cut-outs (30’s in fig. 2) disposed along a bend axis (32 in fig. 2; para. 0068), wherein the bend axis is disposed between two of the plurality of physical connection sections (32 is between two 14A’s in fig. 2);	a plurality of second cut-outs disposed across a bend axis (a different set of 30’s in fig. 2 disposed along a different 32 in fig. 2).	Yamaai does not explicitly disclose	a positive conductive region receiving electrical energy via positive terminals of one or more of the plurality of battery cells;	a negative conductive region receiving electrical energy via negative terminals of one or more of the plurality of battery cells;	a plurality of first redundant trace fuse circuits, wherein each trace fuse circuit comprises: 	a first fusible link that electrically connects the first electrical connection pad to the positive conductive region; and	a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region; and	a plurality of third cut-outs disposed in pairs along a flex line that is perpendicular to the bend axis, wherein each pair of the third cut-outs facilitate an electrical connection, to the flexible printed circuit board assembly, of a battery cell of the plurality of battery cells as recited in claim 25.	None of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed, subject to obviation of the objections as explained earlier.	Further, Examiner has compared these claims to the claims in the priority chain US Patents No. 11,064,604, 11,349,174, 11,251,497, 10,980,116, 10,950,913 and 11,081,755 for any possible double patenting issues. No conflicting claims have been identified.

Additionally, US 2015/0280186, US 2009/0253034, US 2013/0295434, US 2016/0003463, US 2018/0026235 mentioned in the International Search Report received 9/14/2021 have been reviewed and they do not render the claimed invention unpatentable as claimed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters as explained above.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday, 900am - 600pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        May 14, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835